Citation Nr: 1628386	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a right knee condition, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a left knee condition, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to October 2004.  He was awarded the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 

The Board remanded this case in February 2015.  It now returns for appellate review. 


FINDINGS OF FACT

1.  Back strain had its onset during service.

2.  Right knee strain and patella-femoral syndrome had its onset during service. 

3.  Left knee strain and patella-femoral syndrome had its onset during service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for back strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for right knee strain and patella-femoral syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for left knee strain and patella-femoral syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a back condition, right knee condition, and a left knee condition, to include as due to an undiagnosed illness.  Specifically, he asserts that his back condition, right knee condition, and a left knee condition are related to in-service trauma.  His in-service duties required that he carry 60 to 80 pound packs (when he only weighed approximately 135 pounds).  The Veteran also asserts that his back condition, right knee condition, and left knee condition are part of an undiagnosed illness associated with Persian Gulf service.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a 'chronic' condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R.§ 3.309(a)).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

During service in April 2002, the Veteran complained of upper back pain that had progressively worsened for 1 year.  The impression was numerous trigger points in the right shoulder.  In May 2002, he complained of upper back pain.  He reported that his job in the motor pool involved lifting for 10 hours, twisting of the back while lifting, lifting overhead for 3 hours, and pushing and pulling for 3 hours.  The diagnosis was paraspinal muscle strain.  In September 2003, the Veteran reporting having upper back pain for 1 1/2 days that started while he was walking.  The pain radiated to the low back when he had a load on his back and it was constant during load bearing.  In July 2004, he reported having a 1 year history of bilateral knee pain.  He reported that they only hurt when he was stationary, not when he was active.  The assessment was knee pain.

After service, the Veteran was afforded VA examinations of his back and knees in June 2011, April 2013, and June 2015.  X-rays of his cervical spine, right knee, and left knee were within normal limits.  The examiners found no evidence of a bilateral knee or chronic back disability at the time of the examinations.  The June 2011 VA examiner diagnosed quiescent right and left knee strain.  The June 2015 VA examiner stated that the Veteran currently had a normal examination of his back, noting that he has had an upper back strain at times in the past which was not currently present on examination.  The examiner further stated that the current knee examination was normal with no abnormalities found, noting that he has had knee strain in the past which is not found on examination today.  The June 2015 VA examination report showed positive finding of crepitus in both knees.

The Veteran's post-service VA treatment records reveal ongoing complaints of back and knee pain.  A May 2014 treatment note revealed findings of patellar laxity with mild crepitans in the knees.  The impression was knee pain, patella-femoral syndrome.

Although the VA examiner indicated that back and knee disorders were not shown at the time of the June 2011, April 2013, and June 2015 examination, the Board notes that a current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim, even if the most recent evidence suggests that the disability resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The June 2011 VA examiner essentially acknowledged that the Veteran had bilateral knee strain, but that it was quiescent at that time.  The June 2015 VA examiner also acknowledged that the Veteran had back and knee strain in the past, but that it was not shown at the time of that examination.  Further, the VA outpatient treatment records reflect a diagnosis of patella-femoral syndrome of the knees.  Therefore, the Board resolves doubt in the Veteran's favor and finds that he suffers from current back and knee disorders.  Given the documented treatment for paraspinal muscle strain and knee pain during service and the competent and credible evidence of continuing back and knee pain since service which was eventually diagnosed as back strain and bilateral knee strain and patella-femoral syndrome, the Board finds that service connection for these disabilities is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for back strain is granted.  

Entitlement to service connection for right knee strain and patella-femoral syndrome is granted.  

Entitlement to service connection for left knee strain and patella-femoral syndrome is granted.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


